By the Court :
We are of opinion that the court below did not err in overruling the motion for a new trial. While the manner of returning the verdict may have been irregular, it was not, under the circumstances, such an irregularity as could affect materially any substantial right of the defendant below. (Sec. 192 of the code of criminal procedure.)
Though the verdict was not in wilting, signed by the foreman of the jury, it was announced by him in proper form, and inquiry was made of each juror whether the verdict so returned was his verdict; and each responded that it was, and it was entered upon the record. We are unable to see how the defendant could have been prejudiced or any right of his have been affected by the manner of returning the verdict.
We do not decide how far, if at all, a defendant would, by standing by without objection to the manner of returning a verdict and by polling the jury, waive an irregularity materially affecting his substantial rights, as the matter complained of in this case is not such an irregularity.
The judgment below must be affirmed; and Friday, the 6th day of May next, is fixed for the execution of the sentence